Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,006,351 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach wireless communication method and terminal device.
	Regarding claims 10 and 1, Yang teaches a terminal device, comprising: a processor; and a memory connected to the processor and storing instructions, wherein the processor, when executing the instructions, is configured to: determine at a non-access stratum (NAS) layer and according to a service type of a service that needs to be processed, that a core network type of a core network on which a connection needs to be performed is the first core network type; select a first cell according to the first core network type, wherein the first cell is a cell supporting the first core network type; and perform cell access through the first cell (see Yang, U.S. Patent No. 11,006,351 B2, claims 1 and 10, or see claims 1-18).  
 	Regarding claims 5 and 17, Yang teaches the selecting and indicating, at the NAS layer and to the AS layer, a second PLMN capable of supporting the first core network type according to the first core network type comprises: selecting and indicating, at the NAS layer and to the AS layer, the second PLMN from a PLMN list, wherein the PLMN list indicates a core network type supported by each PLMN (see Yang, U.S. Patent No. 11,006,351 B2, claims 1 and 10, or see claims 1-18).  
	Regarding claim 7, Yang teaches the method further comprises: obtaining, at the AS layer and from the system information of the searched-out cells, the PLMNs corresponding to the searched-out cells, and the core network types supported by the PLMNs corresponding to the searched-out cells (see Yang, U.S. Patent No. 11,006,351 B2, claims 1 and 10, or see claims 1-18).  
 	Regarding claims 8 and 20, Yang teaches selecting and indicating, at the NAS layer and to the AS layer, a second PLMN capable of supporting the first core network type according to the first core network type comprises: selecting a PLMN supporting the first core network type in the PLMN list as the second PLMN at least partially based on cell status information (see Yang, U.S. Patent No. 11,006,351 B2, claims 1 and 10, or see claims 1-18).  
	Regarding claims 9 and 13, Yang teaches selecting and indicating, at the NAS layer and to the AS layer, a second PLMN capable of supporting the first core network type according to the first core network type comprises: selecting, according to a priority of the first core network type supported by each PLMN, a PLMN corresponding to a low priority of the first core network type as the second PLMN (see Yang, U.S. Patent No. 11,006,351 B2, claims 1 and 10, or see claims 1-18).  
 	Regarding claim 11, Yang teaches the processor is further configured to: determine and indicate, at the NAS layer and to an access stratum (AS) layer, at least one of a first public land mobile network (PLMN) or a first radio access technology (RAT) that is selected for access; and select, at the AS layer, the first cell from searched-out cells corresponding to the at least one of the first PLMN or the first RAT according to a core network type supported by the searched-out cells corresponding to the first core network type and the at least one of the first PLMN or the first RAT (see Yang, U.S. Patent No. 11,006,351 B2, claims 1 and 10, or see claims 1-18).  
 	Regarding claims 14 and 2, Yang teaches the processor is further configured to: select and indicate, at the NAS layer and to the AS layer, a second PLMN capable of supporting the first core network type according to the first core network type; and select, at the AS layer, the first cell from searched-out cells corresponding to the second PLMN (see Yang, U.S. Patent No. 11,006,351 B2, claims 4 and 13, or see claims 1-18).  
 	Regarding claims 15 and 3, Yang teaches the processor is further configured to: select, at the AS layer, the first cell from the searched-out cells corresponding to the second PLMN according to a core network type supported by the searched-out cells corresponding to the second PLMN, and the first core network type (see Yang, U.S. Patent No. 11,006,351 B2, claims 5 and 14, or see claims 1-18).  
 	Regarding claims 16 and 4, Yang teaches the processor is further configured to: obtain, at the AS layer and from system information of the searched-out cells, the core network type supported by the searched-out cells; and transfer the obtained information to the NAS layer (see Yang, U.S. Patent No. 11,006,351 B2, claims 6 and 15, or see claims 1-18).  
	Regarding claims 18 and 6, Yang teaches the processor is further configured to: perform cell search at the AS layer, determining PLMNs corresponding to searched-out cells, and core network types supported by the PLMNs corresponding to the searched-out cells, and transfer the searched-out information to the NAS layer; and generate, at the NAS layer, the PLMN list according to the PLMNs corresponding to the searched-out cells, and the core network types supported by the PLMNs corresponding to the searched-out cells (see Yang, U.S. Patent No. 11,006,351 B2, claims 9 and 17, or see claims 1-18).  
 	Regarding claims 19 and 12, Yang teaches the processor is further configured to: obtain, at the AS layer and from the system information of the searched-out cells, the PLMNs corresponding to the searched-out cells, and the core network types supported by the PLMNs corresponding to the searched-out cells, and transfer the information to the NAS layer (see Yang, U.S. Patent No. 11,006,351 B2, claims 11 and 18, or see claims 1-18).  
 	
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tiwari (US 2012/0289183 A1).
 	Regarding claims 10 and 1, Tiwari teaches a terminal device (see fig.1, “mobile communication device 110”), comprising: 
 	a processor (see Fig.1, “controller module 112”); and 
 	a memory connected to the processor and storing instructions (see [0020], “a storage unit storing the program codes of applications, or others”), wherein the processor (see Fig.1, “controller module 112”), when executing the instructions (see Fig.1 and [0020], “controller module 112”, and “a storage unit storing the program codes of applications, or others”), is configured to: 
 	determine at a non-access stratum (NAS) layer and according to a service type of a service that needs to be processed (see [0024], “the UE NAS layer include a service type Information Element (IE) which is set to "packet service via S1 for emergency bearer services" in the EXTENDED SERVICE REQUEST message, and then transmits the EXTENDED SERVICE REQUEST message to the core network 122 (step S270)”), that a core network type of a core network on which a connection needs to be performed is the first core network type (also see [0024], “the UE NAS layer include a service type Information Element (IE) which is set to "packet service via S1 for emergency bearer services" in the EXTENDED SERVICE REQUEST message, and then transmits the EXTENDED SERVICE REQUEST message to the core network 122 (step S270)”); 
 	select a first cell according to the first core network type (see Fig.1, where the “mobile communication device110” select a “base station” for communication is a cell supporting the “core network 122”.  Note that the/each “cell” is created by the/each “base station”), wherein the first cell is a cell supporting the first core network type (see Fig.1, where the “mobile communication device110” select a “base station” for communication is a cell supporting the “core network 122”.  Note that the/each “cell” is created by the/each “base station”); and
 	perform cell access through the first cell (also see Fig.1, where the “mobile communication device110” perform “base station” access through the first “base station”.  Note that the/each “cell” is created by the/each “base station”).  
 	 	
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

10. 	Claims 2-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari (US 2012/0289183 A1) in view of Lee et al (US 10,039,014 B2).
 	Regarding claim 11, Tiwari teaches claims 1 and 10.  Tiwari does not specifically disclose the processor is further configured to: determine and indicate, at the NAS layer and to an access stratum (AS) layer, at least one of a first public land mobile network (PLMN) or a first radio access technology (RAT) that is selected for access; and select, at the AS layer, the first cell from searched-out cells corresponding to the at least one of the first PLMN or the first RAT according to a core network type supported by the searched-out cells corresponding to the first core network type and the at least one of the first PLMN or the first RAT.  
 	Lee teaches the processor is further configured to: determine and indicate, at the NAS layer and to an access stratum (AS) layer, at least one of a first public land mobile network (PLMN) or a first radio access technology (RAT) that is selected for access; and select, at the AS layer, the first cell from searched-out cells corresponding to the at least one of the first PLMN or the first RAT according to a core network type supported by the searched-out cells corresponding to the first core network type and the at least one of the first PLMN or the first RAT (see Lee’s claim 8).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Lee into the system Tiwari in order to save PLMN (public land mobile network) information of a user equipment in a wireless communication system and apparatus therefor (see Lee, Abstract). 
 	Regarding claims 14 and 2, the combination of Tiwari and Lee further teaches the processor is further configured to: select and indicate, at the NAS layer and to the AS layer, a second PLMN capable of supporting the first core network type according to the first core network type; and select, at the AS layer, the first cell from searched-out cells corresponding to the second PLMN (see Lee, Abstract, column 2, lines 31-40, column 10, lines 49-67, and Lee’s claim 8).  
 	Regarding claims 15 and 3, the combination of Tiwari and Lee further teaches the processor is further configured to: select, at the AS layer, the first cell from the searched-out cells corresponding to the second PLMN according to a core network type supported by the searched-out cells corresponding to the second PLMN, and the first core network type (see Lee, Abstract, column 2, lines 31-40, column 10, lines 49-67, and Lee’s claim 8).  
 	Regarding claims 16 and 4, the combination of Tiwari and Lee further teaches the processor is further configured to: obtain, at the AS layer and from system information of the searched-out cells, the core network type supported by the searched-out cells; and transfer the obtained information to the NAS layer (see Tiwari, [0024], and/or see Lee, column 5, lines 25-31).  
	Regarding claims 5 and 17, the combination of Tiwari and Lee further teaches the selecting and indicating, at the NAS layer and to the AS layer, a second PLMN capable of supporting the first core network type according to the first core network type comprises: selecting and indicating, at the NAS layer and to the AS layer, the second PLMN from a PLMN list, wherein the PLMN list indicates a core network type supported by each PLMN (see Lee, Abstract, column 2, lines 31-40, column 10, lines 49-67, and Lee’s claim 8).  
 	Regarding claims 18 and 6, the combination of Tiwari and Lee further teaches the processor is further configured to: perform cell search at the AS layer, determining PLMNs corresponding to searched-out cells, and core network types supported by the PLMNs corresponding to the searched-out cells, and transfer the searched-out information to the NAS layer; and generate, at the NAS layer, the PLMN list according to the PLMNs corresponding to the searched-out cells, and the core network types supported by the PLMNs corresponding to the searched-out cells (see Lee, Abstract, column 2, lines 18-21, column 2, lines 31-40, column 10, lines 49-67, and Lee’s claim 8).  
 	Regarding claim 7, the combination of Tiwari and Lee further teaches the method further comprises: obtaining, at the AS layer and from the system information of the searched-out cells, the PLMNs corresponding to the searched-out cells, and the core network types supported by the PLMNs corresponding to the searched-out cells (see Lee, Abstract, column 2, lines 31-40, column 10, lines 49-67, and Lee’s claim 8).  
 	Regarding claims 8 and 20, the combination of Tiwari and Lee further teaches selecting and indicating, at the NAS layer and to the AS layer, a second PLMN capable of supporting the first core network type according to the first core network type comprises: selecting a PLMN supporting the first core network type in the PLMN list as the second PLMN at least partially based on cell status information (see Lee, Abstract, column 2, lines 31-40, column 10, lines 49-67, and Lee’s claim 8).  
	Regarding claims 9 and 13, the combination of Tiwari and Lee further teaches selecting and indicating, at the NAS layer and to the AS layer, a second PLMN capable of supporting the first core network type according to the first core network type comprises: selecting, according to a priority of the first core network type supported by each PLMN, a PLMN corresponding to a low priority of the first core network type as the second PLMN (see Lee, Abstract, column 2, lines 31-40, column 10, lines 49-67, column 14, line 65 to column 15, line 5, and see Lee’s claim 8).  
  	Regarding claims 19 and 12, the combination of Tiwari and Lee further teaches the processor is further configured to: obtain, at the AS layer and from the system information of the searched-out cells, the PLMNs corresponding to the searched-out cells, and the core network types supported by the PLMNs corresponding to the searched-out cells, and transfer the information to the NAS layer (see Tiwari, [0024], and/or see Lee, column 5, lines 25-31).  
 	
Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642